IN THE
                           TENTH COURT OF APPEALS

                                No. 10-15-00385-CR

SOPHIA CASTILLO,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                            From the 40th District Court
                                Ellis County, Texas
                              Trial Court No. 39226CR


                           MEMORANDUM OPINION


      Sophia Castillo was convicted of the offense of fraudulent use or possession of

identifying information, which was enhanced to a third degree felony by two prior state

jail felony convictions.   TEX. PENAL CODE ANN. § 32.51 (West 2011).      Castillo was

sentenced to the maximum sentence of ten years in prison and a $10,000 fine. In two

issues, Castillo complains that her sentence violates her rights pursuant to the United

States and Texas Constitutions because the sentence is grossly disproportionate to the

crime and inappropriate as applied to her.
        At trial, Castillo never objected to the sentence she received nor did she file a

motion for new trial on the basis that her sentence violated the 8th Amendment to the

United States Constitution or Article I, Section 13 of the Texas Constitution. See U.S.

CONST. amend. VIII; TEX. CONST. art. I, § 13. An objection on this basis must be made to

the trial court in order to be preserved. Because no such objection was made, we find

that Castillo's complaints were not preserved for our review. TEX. R. APP. P. 33.1(a)(1)(A);

Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002); Broxton v. State, 909 S.W.2d 912,

918 (Tex. Crim. App. 1995) (reviewing court will not consider errors, even of

constitutional magnitude, not called to the trial court's attention). See also Rhoades v. State,

934 S.W.2d 113, 120 (Tex. Crim. App. 1996) (holding that complaint relating to

constitutional prohibition against cruel and unusual punishment was waived when no

objection on this basis was made in trial court). Because Castillo's first and second issues

were not preserved, they are overruled.

Conclusion

        Having found that Castillo's complaints were not properly preserved, we affirm

the judgment of the trial court.




                                            TOM GRAY
                                            Chief Justice




Castillo v. State                                                                        Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed September 21, 2016
Do not publish
[CR25]




Castillo v. State                                Page 3